Title: James Madison to Samuel S. Lewis, 16 February 1829
From: Madison, James
To: Lewis, Samuel S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Feby. 16. 1829
                            
                        
                        
                            
                        Your communication of the 3d. inst. having proceeded by mistake to Vermt. was not recd. till yesterday.
                        My lengthened observation making me more & more sensible of the essential connection between a
                            diffusion of knowledge, and the success of Republican Institutions, I derive pleasure from every example of such
                            associations as that of the "Washington College Parthenon". With my best wishes that its usefulness may equal the laudable
                            views which led to it: I tender my acknowledgts. for the honorary membership conferred on me, and at my advanced period of
                            life, these wishes & acknowledgts. are the only proofs I have to give of the value I put on the mark of respect
                            shewn me; and the sincerity of them the only value that can entitle them to a favorable acceptance by the Society.
                        
                            
                                
                            
                        
                    